Citation Nr: 1500633	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  14-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to reentrance into VA vocational and rehabilitation program.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


INTRODUCTION

The Veteran served on active duty from March 1988 to July 1988 and from November 1990 to July 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision which denied the benefits sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required

REMAND

In a January 2014 letter, the Veteran indicated she would like to be scheduled for a hearing.  The Veteran is entitled to this hearing before the Board decides the appeal of her claim.  38 C.F.R. § 20.700, 20.703 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing of her choice at the earliest opportunity.  Notify her and her representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.702(b) or 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




